Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 1 of 28




                             UNITED STATES BANKRUPTCY COURT

                               EASTERN DISTRICT OF LOUISIANA


   IN RE:                                    *                  CASE NO.: 19-12337
                                             *
   ROYAL ALICE PROPERTIES, LLC               *                  SECTION “A”
                                             *
                           Debtor            *                  CHAPTER 11
   *******************************************
   ARROWHEAD CAPITAL FINANCE, LTD.,          *
                                             *
                           Plaintiff         *                  Adv. Proc. No. 20-01022
               v.                            *
                                             *
   ROYAL ALICE PROPERTIES, LLC,              *
                                             *
                           Defendant         *
   __________________________________________*

                DEBTOR ROYAL ALICE PROPERTIES LLC’S MOTION AND
              INCORPORATED MEMORANDUM TO DISMISS COMPLAINT OF
             ARROWHEAD FINANCE CAPITAL LTD. [FRBP 7012; FRCP 12(b)(6)]

            NOW INTO COURT, through undersigned counsel, comes Debtor Royal Alice Properties

   LLC (“Debtor”) who moves to dismiss the Complaint (“Complaint”) [Dkt. 133] of Arrowhead

   Capital Finance Ltd. (“Arrowhead”) pursuant to FRBP 7012 incorporating FRCP 12(b)(6). Like

   its improper Claim No. 1, Arrowhead’s Complaint is a baseless effort to interrupt these

   proceedings and prejudice real claims of Louisiana creditors with an entirely unrelated dispute

   regarding the financing of three motion pictures in 2006 in which Debtor (not even then in

   existence) had no involvement whatsoever, even under the conclusory allegations of the

   Complaint. As stated in Debtor’s Reply [Dkt. 124] to Arrowhead’s “Opposition” [Dkt. 123] to

   Debtor’s Objection [Dkt. 100] to Claim No. 1, Arrowhead’s Complaint does not allege any

   plausible claim against Debtor arising within any prescriptive period and does not meet the basic

   requirements to state a plausible claim for relief as required by FRCP 9(b).



                                                   1
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 2 of 28




             Arrowhead’s Complaint. Arrowhead’s Complaint is divided into two sets of claims. First

   (“Counts” I and II), Arrowhead claims that through application of the single business enterprise

   doctrine (SBE) or related claims of “alter ego,” Debtor is liable on a Judgment dated September

   16, 2016 (“Arrowhead Judgment”) against Seven Arts Entertainment Inc. (“SAE”) and Seven Arts

   Filmed Entertainment Louisiana LLC (“SAFELA”) entirely unrelated to Debtor.

             As shown in Part B below, Arrowhead’s claims of SBE and “alter ego” are barred by claim

   preclusion and the prescriptive period. In addition, Arrowhead’s Complaint fails to allege the

   elements of SBE sufficient to invoke that doctrine. The Complaint makes only conclusionary

   allegations contradicted by documents of which this Court can take judicial notice as requested in

   Debtor’s Request For Judicial Notice (“RJN”) filed contemporaneously herewith.

             Second (“Counts” III through IX with IX being duplicated), Arrowhead makes conclusory

   allegations that monies allegedly due to it from assets of SAE or SAFELA were somehow diverted

   at unspecified times and in unspecified amounts to Debtor or to pay expenses in connection with

   the Debtor’s Real Property Assets.1 Arrowhead claims that at some unspecified points in time,

   staff of SAE and SAFELA provided services to Debtor or in connection with the Real Property

   Assets.

             As argued in Part A below, Arrowhead’s allegations are grossly insufficient under FRCP

   9(b) as a matter of law to allege any claim of revocatory transfer or other “fraud” concerning

   Debtor within any applicable prescriptive period. The only specific allegation is based on false

   allegations contradicted by documents subject to judicial notice pursuant to the RJN and long

   outside the prescriptive period even as falsely alleged.




            As defined in Debtor’s Amended Disclosure Statement (“ADS”) [Dkt. 134]. All defined terms
             1

   used herein not otherwise defined shall have the meanings assigned in the ADS.


                                                    2
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 3 of 28




          Arrowhead’s conclusory allegations of “simulation” (“Count” VI), its effort to avoid the

   obvious prescription of its claims, are legally insufficient on their face, contradicted by documents

   provided in the RJN and no more than a restatement of its legally insufficient SBE theory. As

   shown below, the one “contract” alleged to be a “simulation” was given for consideration, properly

   authenticated as a donation in any event and not a “simulation” as a matter of law.

          Mr. Hoffman Has No Interest In Debtor Or Any Real Property Assets. As set forth in the

   attached RJN Ex. 1A and B, Mr. and Mrs. Hoffman have been legally separated since 1999 as

   confirmed in a Judgment of Legal Separation dated July 16, 2007 and a Marital Separation

   Agreement dated July 7, 2003. As confirmed in the RJN Ex. 2A and B, Mrs. Hoffman and Debtor

   are the only holders of title to the Real Property Assets. Mr. Hoffman’s marital interests in the

   Real Property Assets were terminated almost 17 years ago.

          Mr. Hoffman donated all his interest in 900 Royal to Mrs. Hoffman on February 24, 1997.

   Mr. Hoffman waived all his interest in the balance of Mrs. Hoffman property, including Unit E

   906 and Unit C 912 Royal, on July 7, 2003, in connection with the Marital Separation Agreement,

   under which he transferred his interests in those assets to Leeway Properties Inc. (“Leeway”) in

   consideration for Mrs. Hoffman’s transfer to him of her community property interest in their multi-

   million dollar home in Los Angeles. Debtor acquired Leeway’s interest in these two Units by deed

   on November 23, 2011. RJN Ex. 2C.

          These transfers are all valid donations, also given for consideration, confirmed by the

   Judgment of Legal Separation and recorded in the Orleans Parish property office. An inter vivos

   donation is valid under LA. CIV. CODE Art. 1542 if the property is specifically described and the

   instrument is properly authenticated as required by LA. CIV. CODE Art. 1833. As the Court can




                                                    3
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 4 of 28




   see, both transfers of Mr. Hoffman’s interests in the Real Property Assets are properly

   authenticated.

          Arrowhead does not allege that Mrs. Hoffman was ever a director, officer, employee or

   shareholder of either SAE or SAFELA because she never held any of those positions. Arrowhead

   does not allege that Mr. Hoffman, SAE or SAFELA were members or managers of Debtor because

   they never were. Arrowhead has no basis in law to mash together separate individuals and business

   entities for its convenience, solely to hold Debtor or Mrs. Hoffman liable for a million-dollar

   judgment arising out of transaction in which neither had any role or participation whatsoever.

          No Identity Of Ownership. Arrowhead’s entire claim is premised on the legally frivolous,

   conclusory allegation, Complaint, ¶89(i), that there is “substantial identity of ownership among

   Debtor and the Seven Arts Companies.” Arrowhead bases this allegation on the further allegation

   that Mr. Hoffman “was owner of 100%, but in any event the only owner of ‘50% of more’ of the

   shares of Leeway [Properties Inc.] . . . and upon Leeway’s transfer of all of its assets without

   consideration to Debtor, Peter Hoffman succeeded to and has an ownership interest of at least

   ‘50% or more’ of Debtor.” This allegation is entirely without basis in law or fact and contradicted

   by documents of which this Court can take judicial notice.

          A transfer of assets (some of the Real Property Assets) from Leeway to Debtor in February

   2011 (included as RJN Ex. 2C) does not somehow magically make Mr. Hoffman an owner or

   manager of any interest in Debtor and he is not, as conclusively established by the Articles and

   Operating Agreement of Debtor, attached as RJN No. 7A and B. No provision of Louisiana or

   other law authorizes this baldly false legal conclusion, particularly when the assets transferred are

   assets for which Mr. Hoffman waived all ownership interest in the Marital Settlement Agreement

   in 2003 and confirmed in the Judgment of Legal Separation in 2007, both as authentic acts under




                                                    4
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 5 of 28




   Louisiana law. And the Debtor’s most valuable Real Property Asset (900 Royal) was never owned

   by Leeway nor does Arrowhead allege it was. In fact, Mr. Hoffman donated that property to Mrs.

   Hoffman in 1997.

          This Court has no authority under any principle of law to nullify the Marital Settlement

   Agreement made more than 16 years ago and to reverse the Judgment of Legal Separation by

   declaring that Mr. Hoffman owns more than 50% of Debtor. Arrowhead’s conclusory allegations

   of “simulation” are insufficient as a matter of law to support such a radical revision of Mrs.

   Hoffman’s settled property interests relied on by all creditors including AMAG, Inc. (“AMAG”),

   the holder of the Secured Claim attached as RJN Ex. 6A and B. Arrowhead has not and cannot

   allege either an absolute simulation or a relative simulation to which it can object under clear

   Louisiana law.

          Arrowhead’s allegations regarding the deed from Leeway to Debtor are incoherent on their

   face, since of course Debtor received consideration on the transfer of certain Real Property Assets

   to it, i.e. title to those Assets, which is itself sufficient to refute a claim of “simulation.” If

   Arrowhead meant to allege that Leeway received no consideration, that allegation is false since

   Debtor assumed the then-existing first mortgages and is now irrelevant. Debtor assumed the entire

   first mortgage granted to AMAG, the Secured Claim in this proceeding, and Leeway was released

   on payment of the existing first mortgages. Only Debtor not Leeway is liable on that Secured

   Claim as shown on RJN Ex. 6A.

          Finally, as established by the organization documents of Leeway, in fact Mr. Hoffman

   never owned any interest in that corporation, as 100% of the stock of Leeway was at all times

   owned by Mrs. Hoffman, as required by the Marital Settlement Agreement. RJN Ex. 4C. Mr.

   Hoffman was an officer and director of Leeway but Leeway’s transfer of assets to Debtor in 2011




                                                   5
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 6 of 28




   does not magically make Mr. Hoffman a manager or member of Debtor when he clearly is not.

   Mistakes by the tax return preparer on a return filed more than eight years ago cannot change the

   legal ownership of Leeway or the legal effect of the Marital Settlement Agreement and the

   Judgment of Legal Separation.

          Arrowhead Judgment. In order for the Court to understand how far off course Arrowhead’s

   “frolic and detour” seeks to divert these proceedings, Debtor provides some background on the

   Arrowhead Judgment. The Arrowhead Judgment dated September 16, 2016 found that SAE and

   SAFELA were liable under a theory of “de facto” merger on a judgment against Seven Arts

   Pictures plc (“PLC”) obtained by Arrowhead’s predecessor in an Order dated June 20, 2012 issued

   by the New York Supreme Court affirmed in Arrowhead Capital Finance v. Seven Arts Pictures

   plc, 110 A.D. 3d 514, 972 N.Y.S. 2d 899 (1st Dist. 2013) (“Prior Action”).

          The Prior Action was based on a Senior Subordinated Note ($1,000,000) issued by PLC

   dated December 3, 2006, as part of an investment by Arrowhead in three motion pictures produced

   by PLC, Deal, Noise and Pool Hall Prophets aka Shooting Gallery (“Pictures”). The dispute

   adjudicated in the Prior Action arose when PLC acquired the Senior Promissory Note ($6,500,000)

   on April 22, 2008 and claimed it was entitled to the subordination clause as to right and remedy

   against Arrowhead contained in a Master Agreement executed by Arrowhead as part of this film

   financing. In a case of first impression, the New York state courts rejected that position, much to

   PLC’s astonishment, erasing the subordination provisions of the Master Agreement and allowing

   Arrowhead to vault into a senior position despite an affiliate’s acquisition of the Senior Promissory

   Note at par.

          SAE did not merge with PLC but acquired its assets, intending to protect itself from

   liability, before judgment was entered in the Prior Action, on what SAE believed was a




                                                    6
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 7 of 28




   subordinated claim. In substantial expansion of the “de facto” merger doctrine, the Federal court

   held SAE and SAFELA were nevertheless liable on the New York judgment as parties to a “de

   facto” merger. The Second Circuit affirmation on June 29, 2018 of the SDNY Order of September

   16, 2016 occurred long after Mr. Hoffman’s indictment and conviction for wire fraud, effectively

   ending SAE’s business, and after SAE and SAFELA had already transferred all of their film assets

   in August 2014 to an affiliate of AMAG in settlement of that affiliate’s senior claims against those

   assets. RJN Ex. 3.

          What possible connection is there between Debtor or the Real Estate Assets, on the one

   hand, and the Arrowhead Judgment, on the other hand? Of what relevance to this proceeding is a

   dispute between Arrowhead, PLC and SAE regarding the Subordinated Senior Promissory Note

   issued on December 2, 2006 for a film financing transaction concerning three motion pictures in

   which the Debtor or Mrs. Hoffman had no involvement or interest whatsoever?

          Obviously, none at all. Debtor is not now and has never been in the motion picture

   business. Debtor acquired Unit E 906 Royal and Unit C 912 Royal on its formation in early 2011

   and further acquired 900 Royal in August 2019. Mrs. Hoffman was a successful film producer

   before moving to Louisiana but had no involvement in the Pictures, which in any event were

   produced in 2006, long before Debtor was even formed in 2011. Arrowhead makes no allegations

   to the contrary.

          Standard For Grant Of A Motion To Dismiss. This Court should dismiss a claim pursuant

   to FRCP 12(b)(2) unless the allegations of the claim show a legal right to relief “that is plausible

   on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). The Court is “not bound

   to accept as true ‘a legal conclusion couched as a factual allegation.’” In re Ondova Corp. v.

   Sherman, 914 F.3d 990, 992 (5th Cir. 2019) quoting Papasian v. Allain, 478 U.S. 265, 286 (1986).




                                                    7
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 8 of 28




   “[A] formulaic recitation of the elements of a cause of action will not do.” Ashcroft v. Iqbal, 556

   U.S. 662, 678 (2009).

          As shown below, all of the allegations of the Arrowhead Complaint are strands of

   mischaracterized evidence or false statements which are then packaged as a legal conclusion

   without specific allegations supporting any plausible claim against Debtor. In reviewing the legal

   inadequacy of Arrowhead’s Complaint, this Court may consider documents subject to the RJN and

   documents referred to in the Complaint itself which contradict allegations of Arrowhead’s

   Complaint. Telllabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).

          In addition, FRCP 9(b) applies in bankruptcy adversary proceedings and requires

   specificity of allegations of “fraud,” as are all of Arrowhead’s allegations. Life Partners Creditor

   Trusts v. Cowley, 926 F.3d 103, 116-17 (5th Cir. 2019) (“Life Partners”). Arrowhead’s confusing

   bundle of claims (“Counts” III to Count IX twice) apparently seek to avoid expressly alleging a

   valid revocatory claim under Louisiana law (all clearly barred) but its claims of non-specific

   “fraud” or breach of “fiduciary duty” are clearly subject to the Rule 9(b) requirement that the claim

   must allege the “who, what, where, when and how” of the alleged “fraud” and all are equally

   insufficient. In re Haber Oil Co., 12 F.3d 426, 439 (5th Cir. 1994) followed Bennett v. Lindsey,

   733 Fed. Appx 190, 192-93 (5th Cir. 2018).

          In Life Partners, the Fifth Circuit declined to hold that Rule 9(b) applied to claims of actual

   or constructive fraudulent or revocatory transfers, noting however that its sister circuits have all

   so held. 926 F.3d at 118-19, 121. However, the Court approved the pleadings in that case only

   because the claimant alleged the “transferor, transferee, amounts and time period” so that claims

   outside of the limitation period could be and were dismissed. That holding establishes the critical

   baseline for allegations of fraudulent or revocatory transfers: who, where, what, when and how




                                                    8
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 9 of 28




   was money or property transferred from the judgment debtor or obligor to the party sought to be

   charged. To the same effect, see In re Gulf Fleet Holdings, Inc., 491 B.R. 747, 761 (Bankr. W.D.

   La. 2013) (“Gulf Fleet”).

           As the Fifth Circuit had stated earlier: “It is simply not enough that the property claimed

   may have been the product of trust funds at one time.” Bradley v. Ingalls, 501 F.3d 421, 430 (5th

   Cir. 2007). The same rules of specificity apply to dismiss allegations where there are “no

   quantifiable damages suffered . . .” Torch Liquidating Trust v. Stockhill, 561 F.3d 377, 389 (5th

   Cir. 2009).2 In a statement directly applicable to this case, a complaint must be dismissed when

   “no relief could be granted under any set of facts that could be proved consistent with the

   allegations of the complaint.” American Waste & Pollution Control Co. v. Browning-Ferris, Inc.,

   949 F.2d 1384, 1386 (5th Cir. 1991).

           As shown below, Arrowhead’s Complaint meets none of these standards in either of its

   two groups of claims and is also barred by the applicable prescription period and claim preclusion.

   Arrowhead alleges that Peter Hoffman owns the Debtor when he clearly does not. Arrowhead

   asks this Court to invent a doctrine of “alter ego” of two natural persons who have legally separated

   their property interests, imputing “beneficial” ownership of assets in direct contradiction of a

   Martial Settlement Agreement reduced to a Judgment of Legal Separation executed and entered

   more than a decade ago. All of Arrowhead’s allegations devolve back to this legally preposterous,

   objectively frivolous claim, all long since prescribed and preempted and not saved by legally




           2
            All Arrowhead’s claims of “fraud” are subject to the rigorous pleading requirements of LA. CODE
   CIV. PROC. Art. 856 as well as FRCP 9(b). See In re JCC Environment Inc., 575 B.R. 692, 699-70 (E.D.
   La. 2017); Rodriguez v. Cyr, 602 B.R. 315, 326 (Bankr. W.D. Tex. 2019). Even if the more relaxed
   standards of FRCP 8(a) are applied to merely voidable transfers, Arrowhead’s conclusory allegations do
   not constitute legally sufficient allegations of “fraud.” See Hill v. Oria, 2010 Bank. LEXIS 4826 (Bankr.
   S.D. Tex., Dec. 16, 2010) at *18-21 & n. 6, 57, 68.


                                                      9
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 10 of
                                           28



   insufficient, conclusory allegations of a “simulation” contradicted by authentic acts included in

   RJN Ex. 2.

                                            ARGUMENT

          A.      Arrowhead Has Not Alleged Any Claim Of “Fraud” Or Revocatory Transfer
                  Within The Prescriptive Period.

          Arrowhead’s Complaint Does Not Alleged An Indebtedness. Arrowhead does not allege

   any contract with Debtor or its predecessor-in-title Susan Hoffman, at any point in time and

   certainly not within any applicable limitation period. Arrowhead does not allege any provision

   of services, goods or money to Debtor or Mrs. Hoffman at any point in time or again within any

   applicable limitation period. Arrowhead does not allege any other basis for any obligation of

   Debtor or Mrs. Hoffman to Arrowhead based on a writing at any point in time or again within

   any applicable limitation period.

          Since Arrowhead has alleged no written evidence of any obligation of Debtor or Mrs.

   Hoffman, the Complaint must be dismissed absent some other basis of liability. See In re Pearce,

   411 B.R. 303, 306 (E.D. La. 2008). Arrowhead’s claim is apparently based on proof of a judgment

   but neither Debtor nor Mrs. Hoffman are judgment debtors under that judgment. As Arrowhead’s

   Complaint alleges, only SAE and SAFELA are judgment debtors. Arrowhead does not allege that

   Debtor or Mrs. Hoffman are an officer, director, shareholder or employee of either SAE or

   SAFELA and neither were.

          Arrowhead’s Complaint Does Not Allege “Fraud” With Specificity.              Arrowhead’s

   Complaint contains 155 allegations ranging over the entire decade or so of disputes between it,

   SAE and Mr. Hoffman. But there are no allegations of specific money or property of SAE or

   SAFELA transferred to Debtor or Mrs. Hoffman for or in connection with the Real Property Assets

   in any quantifiable amount or any designated point in time. Arrowhead claims “undocumented



                                                  10
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 11 of
                                           28



   transfers” and use of SAE “staff” to pay bills or provide accounting (never happened) but does not

   allege “who, where, when, how and why,” necessary to state a legally sufficient claim of “fraud”

   or a revocatory transfer under Rule 9(b) and Life Partners.

            “Counts” III, VII, VIII, and IX (repeated twice) in substance repeat the same claims,

   apparently based on New York law and not pled as claims under Louisiana civil practice. “Count”

   III claims “breach of trust” in that alleged “trust funds” due to Arrowhead from SAE were

   “transferred” for the benefit of Leeway, Debtor and the Real Property Assets, but with no specific

   allegations of who, what, where, when and how. Arrowhead’s Opposition [Ex. 5 and 6] admit that

   no such “transfers” could have occurred after August 28, 2018 because neither SAE nor SAFELA

   had open bank accounts in that period. Arrowhead’s real claim is for an accounting against Mr.

   Hoffman or Picture Pro LLC. However, neither are defendants. Claims against both are precluded

   as discussed below.

            “Count” IV, VIII and IX (twice) repeat the same allegations as “Count” III and are equally

   non-specific as to any transfers of money or property from SAE or SAFELA to Debtor or Mrs.

   Hoffman with respect to her real property business. No such specific allegations are made because

   no such transfers occurred. Debtor is constrained to reject Arrowhead’s scurrilous use of the term

   “embezzlement” for monies earned by the Pictures in 2006-08 which were paid to the senior note

   holder, who was substantially paid in full as discussed above when PLC acquired the senior note.

   Later proceeds actually belonged to another secured creditor, an affiliate of AMAG as discussed

   above.

            But whatever Arrowhead’s rights or lack of rights to income from the Pictures might have

   been more than a decade ago, those rights have nothing to do with Debtor or this proceeding. The

   only revocatory or “fraudulent” transfer alleged with any specificity is the transfer in February of




                                                   11
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 12 of
                                           28



   2011 of certain of the Real Property Assets from Leeway to Debtor. That transfer as shown above

   was not gratuitous, was for value and was not preferential.

          But whatever claims could be made about that transfer (which itself proves nothing relevant

   to this proceeding), any revocatory or “fraudulent” transfers claims are prescribed and preempted

   on the face of the Complaint, as discussed next. Finally, Arrowhead’s “Hail Mary” allegations of

   “simulation” or “nullity” alleged in “Counts” IV, V and VI are insufficient on their face as

   discussed further below.

           Arrowhead’s Complaint Does Not Allege A Claim Not Barred By Prescription Or

   Peremption. Arrowhead’s Complaint does not allege any indebtedness of Debtor or Mrs. Hoffman

   arising by any act of SAE, SAFELA, Debtor, Mr. Hoffman or Mrs. Hoffman occurring before

   expiration of any Louisiana prescriptive or peremption period. Its claim must therefore be rejected.

   In re Lytell, 2012 U.S. Dist. LEXIS 8994 (E.D. La. Jan. 26, 2012) at *6-7 (reversing denial of

   objection to claim); See also B-Real LLC v. Roger, 405 B. R. 428, 430-31 & n. 12 (M.D. La.

   2012). Indeed, Arrowhead’s Opposition did not include even one citation or argument that

   supports any claim arising in favor of Arrowhead against the Debtor or Mrs. Hoffman within any

   Louisiana prescriptive period, the sole exception being its conclusory, legally insufficient claims

   of “simulation” discussed below.

          In this case, as stated in Debtor’s Objection to Claim No. 1 [Dkt. 87], the prescriptive

   period in Louisiana for any claim of a revocatory or “fraudulent” transfer is one year, which is

   tolled upon the filing of the Petition. LA. CIV. CODE Art. 2041; 11 U.S.C. § 108(c). Since the

   Petition was filed on August 28, 2019, all claims of Arrowhead arising based on alleged payments

   or transfers to or for the benefit of Debtor (even though none in fact occurred) prior to August 28,

   2018 are therefore prescribed. The same prescriptive period applies to general delictual claims




                                                   12
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 13 of
                                           28



   such as the wide range of “fraud” and “breach of fiduciary duty” alleged in the Arrowhead

   Complaint. LA. CIV. CODE Art. 3499.

          Arrowhead alleges no basis to toll the limitation period for any late discovery of its claims

   of voidable or revocatory transfers by SAE or SAFELA (extending back to August 28, 2016) and

   the Complaint’s allegations show complete awareness of Mr. and Mrs. Hoffman’s business for

   more than fifteen years. As its own production of bank records shows and its lengthy recitations

   of facts in its Opposition, Arrowhead has had full knowledge of all the purported “wrongdoing”

   by SAE, SAFELA or Mr. Hoffman and has done nothing about it. The Complaint has no

   allegations of late “discovery” because Arrowhead’s counsel has been engaged in a jihad against

   Mr. Hoffman for almost 20 years.

          In addition, Arrowhead is deemed to be on inquiry notice of any claims against Debtor no

   later than the date of the Arrowhead Judgment (September 16, 2016). Nicholson Mgmt. &

   Consultants, Inc. v. Bergman, 96-0557, 96-0558, (La. 4 Cir., Sept. 25, 1996), 681 So. 2d 471, 476,

   writ denied 92-1131, (La., June 19, 1996), 685 So. 2d 126. Any claims of voidable or revocatory

   transfers or other “frauds” affecting Debtor are therefore subject to peremption or repose and

   barred as to both right and remedy. LA. CIV. CODE Art. 3458.

          Arrowhead’s vague “mud-slinging” is not a substitute for a legally sufficient allegations of

   a specific alleged revocatory or voidable transfer which is within the prescriptive and peremptive

   periods provided by Louisiana law. See Basic Capital Management v. Dynex Capital, Inc., 2019

   U.S. Dist. LEXIS 186739 (N.D. Tex., Oct. 28, 2019) at *8-14. As Arrowhead’s Complaint

   concedes in paragraph after paragraph, Arrowhead complains of events long in the past and

   prescribed if not perempted by Louisiana law.




                                                   13
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 14 of
                                           28



          Louisiana Law Determines The Prescriptive And Peremptive Period.               Apparently

   acknowledging that Louisiana law would prescribe (indeed perempt) any claim of “fraud” or

   revocatory transfer arising prior to August 28, 2018, even if one were properly alleged, Arrowhead

   alleges [“Count” VII, ¶¶119-127] that New York law should apply in determination of the statute

   of limitations applicable to its attempts to collect the Arrowhead Judgment. This bald legal

   conclusion is also incorrect as a matter of law.

          Whatever law may be relevant to Arrowhead’s attempts to collect the Arrowhead Judgment

   against SAE and SAFELA, only Louisiana law determines the prescriptive and preemption periods

   for Arrowhead’s claims against Debtor in this proceeding. LA. CIV. CODE Art. 3549A. The

   substantive law of the forum applies to claims of revocatory transfer or “fraud” themselves based

   on Louisiana not federal law. Janvey v. Brown, 767 F.3d 430, 434 (5th Cir. 2014); Gulf Fleet, 491

   B.R. at 773. In any event, New York “has no interest in the dispute” because none of the alleged

   (non-existent) transfers or “fraud” occurred in New York, nor does Arrowhead allege they did.

          Reference to New York law would be just the sort of “false conflict” rejected in Janvey.

   Even if the Court were to apply a Federal “most significant contacts” analysis (not applicable),

   that would only point the Court to a choice between California law (which Arrowhead

   acknowledges was the place of business of SAE) and Louisiana law. MC Asset Recovery, LLC

   v. Commerzbank A.C., 675 F.3d 530, 536 (5th Cir. 2012). “Count” VI is thus legally insufficient

   and “Counts” III, VII and IX (repeated twice) fall with it, because all allege claims like “Count

   VII” premised on the same New York claims and New York statute of limitations alleged in

   “Count” VII.

          Arrowhead Has No Claim Of “Simulation” Or “Nullity” As A Matter Of Law. Apparently

   recognizing its claims of revocatory or “fraudulent” transfers are all prescribed and preempted,




                                                      14
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 15 of
                                           28



   Arrowhead seeks to avoid any prescriptive or preemption period by alleging (“Counts” IV, V and

   VI) in conclusory form that everything Mr. Hoffman, Mrs. Hoffman, SAE, SAFELA and Debtor

   did since 1997 are “simulations” or a “nullity” entitling Arrowhead to seek a complete re-writing

   of Mr. and Mrs. Hoffman’s Marital Settlement Agreement and Judgment of Legal Separation

   based on . . . well, nothing except Arrowhead’s wish that this Settlement be redone for its benefit.

   These allegations and “Counts” are insufficient as a matter of law to state a claim against Debtor.

           LA. CIV. CODE Art. 2025 broadly provides that any “contract” is a “simulation” if it “does

   not express the true intent of the parties.” Articles 2026 and 2027 distinguish between claims of

   “absolute” simulation and “relative” simulation, the first being that no contract was ever made and

   the second being that the contract did not express what the parties really intended. The party

   alleging simulation “must plead and prove that the parties on both sides of the transaction intended

   that the transaction be something else” and conclusory allegations are not sufficient. Gulf Fleet,

   491 B.R. at 774 (rejecting trustee allegations for this reason); Scott v. Sneed, 210 So.3d 872, 874

   (La. 2d Cir. 2006).

           Arrowhead “lumps together” all of its claims of transfers of value of every conceivable

   party into conclusory allegations [¶¶115, 118] of “nullity” and “simulation” which are therefore

   insufficient to allege any particular transfer is either a “contract” or not “the intent of the parties.”

   See Najor v. Plaquemines Clay Co.,, LLC, No. 16-15412, 2019 Bkcy LEXIS 64086 (E.D. La., Jan.

   16, 2019) at *20-25 (“Najor”). Alleged transfers of money or property from SAE or SAFELA to

   Debtor or Mrs. Hoffman related to the Real Property Assets (none occurred) are on their face not

   “contracts” that could even be “simulations” (all really occurred and really transferred money or

   value if Arrowhead’s allegations are credited) but merely purported revocatory or voidable

   transfers, all of which are insufficiently alleged and prescribed and preempted as discussed above.




                                                     15
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 16 of
                                           28



          Arrowhead’s bogus claims of “embezzlement” of “trust funds” at unspecified times, prior

   to PLC’s acquisition of the Senior Secured Note in 2008 (entitling it to those funds), adds nothing

   to its claims. These allegations do not allege a “contract” and are at best a claim of relative nullity.

   But even if so construed that claim is barred by the five-year prescriptive period of LA. CIV.

   CODE Art. 2032, applicable to such claims, as held in Najor at *25. Arrowhead cannot and does

   allege any transfers of such “embezzled funds” from SAE or SAFELA to Debtor or in connection

   with the Real Property Assets after August 28, 2013.

          Under Arrowhead’s implausible reasoning, every claim of revocatory transfer of value may

   be transformed into an absolute “nullity” or a “contract” which is a “simulation” with no

   prescriptive period merely by a conclusory allegation to that effect. No authority supports this

   evisceration of the prescriptive period of Articles 2032 and 2041. The rule against a relative

   “nullity” is not a substitution for revocatory actions prescribed by Article 2041 and no authority

   supports such a claim. Arrowhead alleges no absolute “nullity,” a claim which applies only to

   illegal contracts against public policy. LA. CIV. CODE Art. 2030.

          The sole remaining “simulation” alleged is the transfer of title to two of the Real Property

   Assets (Unit E 906 Royal and Unit C 912 Royal) from Leeway to Debtor in 2011. This allegation

   fails as a matter of law because in fact title to those Assets was legally transferred by an authentic

   act with the consideration being the Marital Settlement Agreement itself. See Johnson v. Unopened

   Succession of Covington, Nos. 42,488, 42,489 (La 2 Cir., Oct. 31, 2007), 969 So. 2d 733, 741.

   This transfer is a not a presumed simulation because Mrs. Hoffman was in possession of the Units.

   LA. CIV. CODE Art. 2480.

          Further, Arrowhead does not and cannot allege any “counter letter” as required by LA.

   CIV. CODE Art. 1849, to establish claims of absolute simulation, a provision designed to eliminate




                                                     16
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 17 of
                                           28



   just these types of claims. And the principles of recordation apply, LA. CIV. CODE Art 3338(1),

   to claims of absolute simulation, so that no claim of absolute simulation or nullity lies against a

   recorded deed. LA. CIV. CODE art. 2035. See In re Duplessis, Civ. Action No. 08-4937, 2009

   U.S. Dist. LEXIS 86860 (E.D. La., May 28, 2009) at 10 & n.13. Here all transfers of the Real

   Estate Assets are recorded in the Orleans Parish property records.

          A relative simulation is a claim that a true transfer of title was a donation or gift (perhaps

   in derogation of the rights of certain heirs) and not a purported sale. Arrowhead as a putative

   creditor has no claim for relative simulation because a gift made by authentic act is not a relative

   simulation (not “what the parties intended”). A creditor has a right only to claim that the signature

   on the gift is forged, not alleged in this case. These principles are discussed in the leading case of

   Ridgedell v. Succession of Kyrkendall, No. 98 CA 1224, (La 1 Cir., May 19, 1999), 740 So.2d

   173, 179-82. Arrowhead has not alleged and cannot allege that any transfer of Real Property Assets

   was a relative simulation.

          The transfer of these Assets to Debtor reflected the true intent of the parties as a matter of

   law because it reflects the intent of the Marital Settlement Agreement and Judgment of Legal

   Separation. “Both parties,” Mr. and Mrs. Hoffman, “intended that the transaction be” exactly what

   it is, a transfer of Real Property Assets from Leeway, owned by Mrs. Hoffman, to Debtor, owned

   by Mrs. Hoffman in consideration of Mrs. Hoffman’s transfer of her community property interest

   in the marital residence in Los Angeles. See Rao v. Rao, No. 2005-0059 (La 1 Cir., Nov. 4, 2005),

   927 So.2d 356, 364, writ den. 2005-2453 (La., March 24, 2006), 925 So.2d 1232.

          In sum and substance, Arrowhead’s conclusory allegations of “simulation” seek

   cancellation of the transfers of the Real Property Assets in the Marital Settlement Agreement and

   Judgment of Legal Separation, transfers confirmed by authentic acts and entered into long before




                                                    17
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 18 of
                                           28



   the dispute between PLC and Arrowhead arose in 2008. Such a cancellation would be a blatant

   violation of Debtor’s and Mrs. Hoffman’s rights as well as those of the creditors who relied on

   these transfers. In particular, AMAG relied on that ownership in entering into the Loan Agreement

   and Note included as RJN No. 6 [¶13].

          Debtor is constrained to note that even if somehow it were to revoke Mrs. Hoffman’s rights

   and hand equitable ownership of Debtor to Mr. Hoffman, that act alone establishes nothing

   relevant to this proceeding. The Real Property Assets in issue (formerly owned by Leeway) are all

   in fact assets of the Debtor and available to satisfy claims. SAE or Mr. Hoffman did not whisk

   them away from this proceeding. Cancellation of the transfer of two Units from Leeway to Debtor

   does not make Mr. Hoffman a member or manager of Debtor but in fact takes assets out of the

   estate in this proceeding, to the arguable prejudice of AMAG.

          Claims Against Peter Hoffman Are Not Claims Against Debtor. Arrowhead’s Complaint

   further devolves to implications that SAE and SAFELA sometime prior to the end of 2016 made

   payments to or for the account of Mr. Hoffman and therefore those payments should be deemed

   payments to Debtor or Mrs. Hoffman, again with no specific allegations of any particular transfer

   or even whether any such transfers were entirely valid transfers for value given. But even if such

   transfers were specifically alleged (none are), such transfers would not be a sufficient allegation

   of a revocatory or voidable transaction with respect to either Debtor or Mrs. Hoffman.

          The fact that Mr. Hoffman may have received a voidable or revocatory transfer from SAE

   or SAFELA (he didn’t) is immaterial to Debtor or Mrs. Hoffman, absent allegations and proof of

   some transfer from Mr. Hoffman to either of Debtor or Mrs. Hoffman. There are no specific

   allegations of such transfers in Arrowhead’s Complaint or the Arrowhead Complaint, just

   implications. A claim against Mr. Hoffman is not a claim against either Debtor or Mrs. Hoffman.




                                                   18
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 19 of
                                           28



   Claims related to improper subpoenas issued in the Seven Arts litigation are even further afield

   having no discernable relationship to this proceeding.

          Arrowhead’s Alleged Claims Against PPL Are Immaterial To Debtor. Ranging still further

   afield, Arrowhead takes aim at Mr. Hoffman’s current employer, Picture Pro LLC (“PPL”), as

   having received monies derived from distribution of films formerly owned by SAE, which

   Arrowhead believes should have been paid to SAE or SAFELA and then to Arrowhead. Again,

   Arrowhead makes only implications and invective, not specific allegations of monies actually

   received by PPL or Mr. Hoffman from distribution of these films.

          Even if such transfers were proven, Arrowhead would face yet another hurdle it cannot

   clear. Arrowhead must prove it is actually entitled to levy on those sums, if collected by SAE,

   which could then be the basis for any claim against Mr. Hoffman or PPL. Any such claims against

   monies received by PPL would in any event be entirely immaterial to the Debtor which did not

   receive any such funds. As Arrowhead is aware, and as shown in the RJN Ex. 3, SAE’s senior

   secured creditor, an affiliate of AMAG, levied on all Seven Arts films pursuant to an Agreement

   dated August 28, 2014, after Mr. Hoffman’s indictment for wire fraud. Any claim to revenues

   from these titles belongs to that affiliate as owner of the films, not Arrowhead.

          Arrowhead does not address these fundamental barriers to its claim in its Complaint. As

   the Court has no doubt ascertained, counsel for Arrowhead and Mr. Hoffman have a contentious

   and hostile relationship and likely that will lead to more litigation, charges and countercharges.

   This decades-long dispute has nothing to do with the Debtor or Mrs. Hoffman, both of whom are

   incidental victims of counsel’s jihad against Mr. Hoffman. There is no basis in law for this Court

   to allow those disputes to be dragged into this proceeding based on nothing more than the

   allegations of the Complaint that are completely extraneous to these proceedings.




                                                   19
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 20 of
                                           28



      B. Arrowhead Has Not Alleged A Plausible Claim Based on Single Business Enterprise.

          Arrowhead’s Single Business Enterprise theory as alleged in the Complaint is legally

   insufficient on its face, not only because prescribed and barred by both the limitation period and

   claim preclusion, as shown below, but equally insufficient because Arrowhead has not alleged and

   cannot allege the elements necessary to make any plausible SBE claim against Debtor. Arrowhead

   really has no SBE claim but only attempts to treat Mr. and Mrs. Hoffman as interchangeable or

   one person, but they are not. Each is a separate individual whose property interests were divided

   long ago. There is no doctrine of SBE or alter ego among natural persons permitting the revocation

   or cancellation of a Judgment of Legal Separation and a Marital Settlement Agreement.

          Bar By Claim Preclusion And Prescription. Arrowhead’s apparent attempt to hold Debtor

   liable on the Arrowhead Judgment under an SBE theory, even if properly alleged (it is not), is

   barred by claim preclusion and prescription. Under Arrowhead’s SBE theory, Debtor or its

   predecessors had some privy relationship with SAE and SAFELA, allowing Debtor to be added to

   the Arrowhead Judgment as if all were the same juridical person. But if the Debtor and SAE are

   privies as Arrowhead alleges, then any claim now by Arrowhead against Debtor is barred by claim

   preclusion and the applicable prescriptive period.

          Arrowhead seeks to treat Debtor as a privy of SAE, in substance using the Arrowhead

   Judgment as a sword. Arrowhead claims that Debtor is bound by the Arrowhead Judgment and is

   foreclosed from re-litigating the issues therein adjudicated. But if it is a privy, then Debtor is

   entitled to use the Arrowhead Judgment as a shield against liability. Arrowhead cannot have it

   both ways, claiming the res judicata benefit of the Arrowhead Judgment but seeking to escape the

   burden of res judicata arising from the Arrowhead Judgment.




                                                  20
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 21 of
                                           28



           As has long been Federal law regarding claim preclusion, any privy to a defendant is

   entitled to the benefits as well as the burdens of claim preclusion. Russell v. SunAmerica

   Securities, Inc., 962 F.2d 1169, 1173-76 (5th Cir. 1992) (“Russell”) following RESTATEMENT

   (SECOND) Judgments §41(1).3 The claims asserted by Arrowhead leading to the Arrowhead

   Judgment were in existence since 2008, as were the relationships among Leeway, Mr. Hoffman

   and Mrs. Hoffman. Arrowhead’s claims could have and should have been asserted against all

   privies of PLC, SAE or SAFELA when Arrowhead first claimed against those companies or

   certainly long before the Arrowhead Judgment was entered on September 16, 2016.

           The Arrowhead Judgment is final and on the merits. It therefore precludes all claims against

   all privies arising from the same nucleus of operative facts, as held in Russell. With full knowledge

   of the Real Properties Assets (as is clear from the Arrowhead Opposition) and the relationships

   among Debtor, Mrs. Hoffman and Mr. Hoffman, Arrowhead’s claims (if any) against Debtor as a

   purported privy, based on either the Senior Subordinated Note or the Arrowhead Judgment, are

   now precluded by the finality of the Arrowhead Judgment.

           Arrowhead apparently argues that its SBE theory trumps prescription of any claims against

   Debtor. Here the underlying claim, on which the Arrowhead Judgment is based, arises from the

   Subordinated Senior Secured Note issued in December 2006. All claims against any possible

   Louisiana defendant arising under that Note are long since barred. Arrowhead offers no basis for

   its assumption that the prescription period for such claim is somehow tolled against Debtor, as a

   Louisiana person, nor is there any basis for such an argument if in fact Arrowhead so claims. Even




           3
              Russell was followed a few weeks ago in Butler v. Endeavor Air, Inc., 2020 U.S. App. LEXIS
          th
   6920 (5 Cir. March 4, 2020) at *5-9 and also recently applied per curiam in Alexander v. Hood, 714 Fed.
   Appx 435, 436 (5th Cir. 2017), both establishing the strong precedential force of Russell. Claim preclusion
   arising from the Arrowhead Judgment bars any claims against Mr. Hoffman as a privy as well.


                                                      21
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 22 of
                                           28



   if Arrowhead’s claim were for some alleged “fraudulent” or “delictual” avoidance of the

   Arrowhead Judgment issued on September 16, 2016, that claim too is prescribed.4

           SBE Doctrine As Developed In Louisiana. SBE as a theory of liability under Louisiana

   law was formulated in Green v. Champion Ins. Co., 577 So. 2d 249, 257-58 (La. 1st Cir.) writ

   denied 580 So. 2d 668 (1991) (“Green”) and a series of court of appeal cases following Green. As

   the Fifth Circuit has observed, the Louisiana Supreme Court has never expressly approved this

   doctrine but noted it with apparent approval in a case in which the separate status of business

   entities was presumptively recognized. Brown v. ANA Ins. Group, 994 So. 2d 1265, 1266 n.2,

   1272 (La. 2008) (“Brown”). See Energy Coal S.P.A. v. Citgo Petroleum Corp., 836 F.3d 457, 460

   (5th Cir. 2016) (“hodgepodge of cases” in the different Louisiana circuit courts of appeal).

           Louisiana law emphasizes that holding one business entity liable for the debts of another

   is a “drastic remedy” to be used “in exceptional circumstances.” Riggins v. Dixie Shoring Co.,

   590 So. 2d 1164, 1168 (La. 1991). As a result, the proponent claiming SBE has the burden to

   show the elements of SBE by “clear and convincing evidence.” Grayson v. R. B. Ammon &

   Assoc., 778 So. 2d 1, 18 (La. 1st Cir. 2000); Miller v. Entergy Servs. Inc., 913 So. 2d 143, 148 (La.

   4th Cir. 2005) (“Miller’). When the elements of SBE are not clearly in favor of a finding of SBE

   then the balance “tips in favor of finding that the entities are not alter egos.” Jackson v. Tanfoglio

   Guiseppe, S.R.L., 615 F.3d 579, 588 (5th Cir. 2010).

           Green, 577 So. 2d at 257, listed 18 elements to be evaluated in determining SBE, a list

   which was not intended to be exclusive. Green stated that the inquiry is whether “one corporation


           4
             Louisiana provides a 10-year prescriptive period for contract claims, LA. CIV. CODE §3492, and
   a 1-year prescriptive period for “delictual” claims LA. CIV. CODE Art. 3499, based on the nature of the
   claim asserted. Roger v. Dufresne, 63 So. 2d 947, 948 (La. 1993). Here either period prescribes new claims
   against a Louisiana resident based on the Senior Subordinated Note or “fraud” in obtaining assets from
   SAE or SAFELA. See, e.g., reasoning in Tealwood Properties LLC v. Graves, No. 45,975 (La. 2 Cir., April
   27, 2011), 64 So. 3d 397, 404-05; McClendon v. Security Ins. Co., 470 So. 2d 329, 331 (La. 4th Cir. 1985).


                                                      22
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 23 of
                                           28



   is wholly under the control of another” so that the “corporations represent exactly the same single

   interest.” An SBE is found when the corporations or business entities are “managed by a dominant

   or parent entity” and “functioned as a single economic activity.” Dominance and control are the

   controlling factors in this inquiry. See Baker v. Raymond Int’l Inc., 656 F. 2d 173, 181 (5th Cir.

   1981).

            Among the elements listed by Green are: 1. “identity or substantial identity of ownership;”

   2. “common officers and directors;” 3. “unified administrative control of corporations whose

   business functions are similar or supplementary;” 5. “corporation funding another corporation;” 8.

   “corporation paying salaries and expenses or losses of another corporation;” 10. “using property

   of another corporation as its own;” 12. “common employees;” 17. “unclear allocation of profits

   and losses.”

            The leading case in the Fourth Louisiana Circuit is Lee v. Clinical Research Center of

   Florida, L.C., No. 2004-CA-0428 (La 4 Cir., Nov. 17, 2004), 889 So. 2d 317, 325-27 (“Lee”).

   There the Court rejected a claim of SBE because one of the business entities did not own enough

   stock to have a controlling interest in the other entity, citing Green, and because each entity paid

   their own bills kept their own books and filed their own tax returns. To the same effect, Miller,

   913 So. 2d at 149.

            As stated in Wooley v. Lucksinger, Nos. 2006-1140, 1145, 1158 and 1163 (La. 1 Cir., Feb.

   13, 2009), 14 So.3d 311, 491-92, rev’d other ground, No. 2009-0571, 0584, 0585, 0586 (La., April

   29, 2011), 61 So.3d 507, any ownership “less than the control which a parent corporation has over

   a subsidiary. . . does not create a single business enterprise.” Two similar managing officers and




                                                    23
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 24 of
                                           28



   one meeting was not enough to establish SBE in Volentine v. Raeford Farms of La., LLC, No.

   50,698 (La 2 Cir., Aug. 15, 2016), 201 So.3d 325, 356.5

          The Eastern District has dismissed several cases on the pleadings because the relevant

   allegations as a matter of law did not allege sufficient elements of SBE. In Andretti Sports Mktg.

   La. v. Nola Motorsports Host Comm. Inc., 147 F. Supp. 3d 537, 557-61 (E.D. La 2015), the Court

   rejected allegations of SBE even with common ownership, not present here. See to the same effect,

   Bona Fide Demolition & Recovery LLC v. Crosby Court Co. of La., Inc., 690 F. Supp. 2d 435,

   443 (E.D. La. 2010) (lack of “actual working control”).

          The Eastern District has repeatedly dismissed weak SBE claims on the pleadings even

   when (unlike here) several Green elements are correctly alleged. See NUSSI US LLC v. Nola

   Motorsports Host Comm., Inc., 2016 U.S. Dist. LEXIS 99625 (E.D. La. July 29, 2016) at *51-78

   (dismissal on pleadings when only 7 of 18 Green elements present, stating no cases support the

   contention of the SBE proponent “that the alter ego doctrine may be applied to an individual or

   entity who . . . has never been a shareholder, member or officer of the company whose veil the

   plaintiff seeks to pierce”); Whitener v. PLIVA, Inc., 2012 U.S. Dist. LEXIS 54287 (E.D. La. 2012)

   at *21-22 (dismissed based on pleadings). See also Cole v. P.S. Fisheries, 2019 U.S. Dist. LEXIS

   157565 (E.D. La. Sept. 16, 2019) at *10-11 (inadequate evidence).

          Complaint’s Allegations Of SBE And “Alter Ego” Are Insufficient To State A Plausible

   Claim. Arrowhead’s Complaint shows no awareness of the Green elements or the SBE doctrine

   as developed by Louisiana courts. Instead, Arrowhead’s Complaint allegations [¶89 repeated ¶94]

   are legal conclusions that are insufficient as a matter of law. As discussed above and as held in



          5
            See also of the many cases rejecting SBE Smith v. La. Farm Bureau Cas. Ins. Co., Nos. 45,013,
   45,014 (La 2 Cir., April 23, 2010) 35 So.3d 463, 472; Town of Haynesville, Inc. v. Entergy Corp., No.
   42,019 (La 2 Cir., May 2, 2007), 956 So. 2d 192, 197-98.


                                                    24
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 25 of
                                           28



   Lee and Miller, the critical Green elements are those showing identity of ownership and complete

   dominance and control by a parent company, all of which are refuted conclusively by RJN Exs. 1,

   2 and 4. Indeed, this Court gave leave to Arrowhead to file a supplemental brief on the SBE issue

   but that brief [Dkt. 135] does not cite or discuss Green or any of the Green elements, instead

   improperly attempting to shore up its failing effort to avoid the Louisiana prescriptive period.

          The Arrowhead Complaint does not specifically allege any dominance or control by Mr.

   Hoffman of Debtor or Mrs. Hoffman’s Real Property Assets granted to her in the Marital

   Settlement Agreement and Donation. Anyone who knows Mrs. Hoffman will testify to how

   preposterous that claims would be even if alleged with specificity. Arrowhead’s Complaint must

   stand and fall on its legally insufficient allegations that somehow Mr. Hoffman magically became

   the owner of 100%? More than 50%? Of Debtor when Leeway transferred some Real Property

   Assets (not 900 Royal) to Debtor in 2011, somehow nullifying Mrs. Hoffman’s Marital Settlement

   Agreement and Judgment of Legal Separation in the process. As discussed above such a claim is

   not only a legal conclusion but objectively frivolous.

          The eighteen subdivisions of Arrowhead’s operation allegations [¶89] are largely repetitive

   and are each addressed on Schedule A attached hereto in order. Debtor repeats its argument above

   that Arrowhead’s various claims of use of SAE or SAFELA funds to pay expenses or share losses

   associated with the Real Property Assets are false conclusions with no specific allegations of

   particular payment of a particular expense in a particular time period. Since Arrowhead’s

   Opposition [Exs. 5 and 6] admits that no payments of any kind were made by either SAE or

   SAFELA to anybody after December 2016, Arrowhead’s claims must fail.

          Arrowhead’s conclusory allegations that somehow SAE’s Los Angeles office administered

   Debtor’s business are equally unspecific and irrelevant since SAE had no office after it ceased




                                                   25
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 26 of
                                           28



   business at the end of 2016. Arrowhead’s claim that staff of SAE provided at some undersigned

   time and in some undesignated amounts uncompensated services is as vague and conclusory as is

   its claim of “undocumented” transfers of cash between Debtor and SAE (which never happened

   in any event).

          Arrowhead alleges that Debtor has no books and records and files no tax returns. However,

   Arrowhead does not allege and cannot allege that any results of operations of Debtor or Mrs.

   Hoffman real estate business are included in the books or tax returns of SAE. Debtor as a single

   member LLC is not permitted to file Federal tax returns. Its results are separately reported on

   Schedule C filed as part of Mrs. Hoffman’s joint return.

          A copy of Mrs. Hoffman’s 2018 federal return (redacted) and SAE’s last filed return for

   2018 (redacted) are included in RJN Ex. 5 and the same reporting will be found for all years since

   Debtor’s formation in 2011. These returns show the separate books of Debtor and Mrs. Hoffman’s

   real estate business also maintained on QuickBooks which were not included in the accounts or

   tax returns of SAE. Those QuickBooks statements for 2018 and 2019 were delivered to the U.S.

   Trustee in October of 2019 and are included also in Exhibit 5.

          In summary, as a matter of law, Mr. Hoffman or SAE could not legally control or dominate

   Debtor or Mrs. Hoffman’s real estate business at any time both because Mr. Hoffman and SAE

   had no ownership interest of any kind in either but also because any ownership and control is

   nullified by the Marital Settlement Agreement and Judgment of Legal Separation. Arrowhead’s

   Complaint fails to adequately allege any of the key Green elements discussed above which

   establish Mr. Hoffman’s ownership, dominance and control of Debtor and Mrs. Hoffman’s Real

   Property Assets.




                                                  26
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 27 of
                                           28



          Nor is there any basis in equity to even seek to apply SBE, no specific allegation of any

   “wrong, fraud or crime” by SAE or SAFELA in diversion of assets, available to SAE to pay the

   Arrowhead Judgment, to costs, expenses or losses of Debtor or the Real Property Assets. Despite

   Arrowhead’s implications, it has made no specific allegations of transfer of money or property

   from SAE or SAFELA to Debtor and certainly not within any prescription period. There is thus

   no “need to use these corporate piercing doctrines to achieve equity.” Peoples State Bank v. GE

   Capital Corp., 482 F.3d 319, 335 (5th Cir. 2007). Fundamentally, Arrowhead fails to show that its

   position has been harmed by anything that Debtor has done or received (as opposed to

   Arrowhead’s [baseless] claims against Mr. Hoffman).

          Conclusion. Based on the foregoing, Debtor respectfully requests that Arrowhead’s

   Complaint be dismissed for failure to state a claim on which relief can be granted. Since

   Arrowhead has had sufficient opportunity to state a plausible claim and as failed to do so, it is

   futile to give Arrowhead an opportunity to amend.




   Dated: April 22, 2020                       _______________________________________
                                               STILLMAN & ASSOCIATES
                                               PHILIP H. STILLMAN (Cal.152861)
                                               3015 N. Bay Rd. Ste B
                                               Miami Beach, FL 33140
                                               Tel: (888) 235-4279
                                               pstillman@stillmanassociates.com

                                               and




                                                  27
Case 20-01022 Doc 11 Filed 04/22/20 Entered 04/22/20 16:45:52 Main Document Page 28 of
                                           28



                                       /s/ Leo D. Congeni

                                       ______________________________________
                                       CONGENI LAW FIRM, LLC
                                       LEO D. CONGENI (#25626)
                                       650 Poydras Street, Suite 2750
                                       New Orleans, LA 70130
                                       Telephone: 504-522-4848
                                       Facsimile: 504-910-3055
                                       Email: leo@congenilawfirm.com

                                       Counsel for Royal Alice Properties, LLC




                                         28
